Case 21-50072-KBO   Doc 16-1   Filed 04/12/21   Page 1 of 4




                      EXHIBIT 1

                     (Stipulation)
               Case 21-50072-KBO        Doc 16-1     Filed 04/12/21        Page 2 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                              Chapter 7

 BAYOU STEEL BD                                      Case No. 19-12153 (KBO)
 HOLDINGS, LLC., et al.,                             (Jointly Administered)

                        Debtors.1

 BANK OF AMERICA, N.A.,

                        Plaintiff,

 v.                                                  Adv. Proc. No. 21-50072 (KBO)

 BAYOU STEEL BD HOLDINGS, LLC;
 BD LAPLACE, LLC;
 TRINITY INDUSTRIES LEASING
 COMPANY,

                        Defendants.


  STIPULATION FURTHER EXTENDING THE DEADLINE FOR DEFENDANTS
TRINITY INDUSTRIES LEASING COMPANY, BAYOU STEEL BD HOLDINGS, LLC,
         AND BD LAPLACE, LLC TO RESPOND TO THE COMPLAINT

          Bank of America, N.A. (“Bank of America”), on the one hand, and Trinity Industries

Leasing Company, Bayou Steel BD Holdings, LLC, and BD LaPlace, LLC, on the other hand

(collectively, the “Defendants” and together with Bank of America, the “Parties”), by and

through their respective counsel, hereby stipulate and agree as follows:

          WHEREAS, on January 29, 2021, Bank of America filed the Complaint for Interpleader

(the “Complaint”) in the above-captioned adversary proceeding against the Defendants;

          WHEREAS, on February 25, 2021, the Court entered an Order Approving Stipulation



1 The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Bayou Steel BD Holdings, LLC (1984), BD Bayou Steel Investment, L.L.C.
(1222), and BD LaPlace, LLC (5783). The corporate headquarters address for all of the Debtors is 138
Highway 3217, La Place, LA 70068.
              Case 21-50072-KBO         Doc 16-1     Filed 04/12/21    Page 3 of 4




Extending the Deadline for Defendants Trinity Industries Leasing Company, Bayou Steel BD

Holdings, LLC, and BD LaPlace, LLC to Respond to the Complaint [Adv. D.I. 9], thereby

extending the deadline for Defendants to answer, move, or otherwise respond to the Complaint to

April 1, 2021.

        WHEREAS, on April 1, 2021, the Court entered an Order Approving Stipulation Further

Extending the Deadline for Defendants Trinity Industries Leasing Company, Bayou Steel BD

Holdings, LLC, and BD LaPlace, LLC to Respond to the Complaint [Adv. D.I. 14], thereby

extending the deadline for Defendants to answer, move, or otherwise respond to the Complaint to

April 9, 2021.

        WHEREAS, to facilitate the finalization of settlement documentation, Bank of America

has agreed to extend the deadline for Defendants to answer, move, or otherwise respond to the

Complaint through and including April 16, 2021.

        NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

the Parties that:

        1.       Subject to the Court’s approval, the deadline for Defendants to answer, move, or

otherwise respond to the Complaint is hereby extended through and including April 16, 2021.

        2.       This Stipulation may be executed by facsimile and in any number of counterparts,

each of which when so executed shall be deemed an original, but all such counterparts shall

constitute but one and the same Stipulation.


                                     [Signature Page Follows]




                                                 3
            Case 21-50072-KBO         Doc 16-1   Filed 04/12/21   Page 4 of 4




STIPULATED AND AGREED to this 9th day of April 2021.

TRINITY INDUSTRIES LEASING COMPANY                    GEORGE L. MILLER,
                                                      AS CHAPTER 7 TRUSTEE
By: /s/ Jason D. Angelo
    Jason D. Angelo (No. 6009)                        By: /s/ Colin R. Robinson
    REED SMITH LLP                                        Bradford J. Sandler (No. 4142)
    1201 North Market Street, Suite 1500                  Colin R. Robinson (No. 5524)
    Wilmington, Delaware 19801                            Peter J. Keane (No. 5503)
    Telephone: (302) 778-7500                             PACHULSKI STANG ZIEHL
    Facsimile: (302) 778-7575                               & JONES LLP
    E-mail: jangelo@reedsmith.com                         919 North Market Street, 17th Floor
                                                          Wilmington, Delaware 19801
Counsel to Trinity Industries Leasing Company             Telephone: (302) 652-4100
                                                          Facsimile: (302) 652-4400
BANK OF AMERICA, N.A.                                     E-mail: pkeane@pszjlaw.com
                                                                   crobinson@pszjlaw.com
By: /s/ Robert C. Maddox                                           bsandler@psjzlaw.com
    Mark D. Collins (No. 2981)
    Robert C. Maddox (No. 5356)                       Counsel to George L. Miller, Chapter 7
    David T. Queroli (No. 6318)                       Trustee for the Estates of Bayou Steel BD
    RICHARDS, LAYTON & FINGER, P.A.                   Holdings, LLC and BD LaPlace, LLC
    920 North King Street
    Wilmington, Delaware 19801
    Telephone: (302) 651-7700
    Facsimile: (302) 651-7701
    E-mail: collins@rlf.com
            maddox@rlf.com
            queroli@rlf.com

Attorneys for Bank of America, N.A.




                                            4
